Case 18-07762-JJG-11             Doc 269 Filed 03/04/19 EOD 03/04/19 15:01:09                              Pg 1 of 2
                                SO ORDERED: March 4, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

    IN RE:                                                       )
                                                                 )        Case No. 18-07762-JJG-11
    FAYETTE MEMORIAL HOSPITAL                                    )
    ASSOCIATION, INC. d/b/a FAYETTE                              )
    REGIONAL HEALTH SYSTEMS,                                     )
         Debtor.                                                 )
                                                                 )


                      ORDER SCHEDULING BID PROCEDURES HEARING


          This matter came before the Court upon the Motion for Orders: (A) Scheduling a Bid Procedures

Hearing; (B) Authorizing and Approving Bid Procedures and Approving Notice of Sale Hearing; and (C) Authorizing

the Sale of Substantially all of the Debtor’s Assets Fee and Clear of Claims, Liens, Rights, Interests and Encumbrances

[DN 268] (the “Sale Motion”) filed by Fayette Memorial Hospital Association, Inc., d/b/a Fayette

Regional Health Systems (“Fayette” or the “Debtor”) 1. By the Sale Motion, the Debtor seeks the

entry of three (3) orders, including an order scheduling a hearing to consider the proposed form of




1   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sale Motion.
Case 18-07762-JJG-11           Doc 269     Filed 03/04/19     EOD 03/04/19 15:01:09          Pg 2 of 2


Bid Procedures that would govern a written bid process followed by an auction for substantially all of

the Debtor’s assets.

          The Court, having considered the relief requested in the Sale Motion, and having been

otherwise fully advised in the premises, now finds that the relief requested in the Motion should be

GRANTED as more specifically set forth herein.

          IT IS HEREBY ORDERED that:

          1.     A hearing to consider the Debtor’s proposed Bid Procedures, and request to approve

a Sale Hearing Notice shall take place before this Court on March 20, 2019, at 1:30PM EDT, United

States Bankruptcy Court, Birch Bayh Federal Building and Courthouse, 46 E. Ohio Street, Room 311,

Indianapolis, Indiana 46204.

          2.     A copy of the proposed Bid Procedures and Sale Hearing Notice shall be made

available to all interested parties on the claims agent’s website at https://www.bmcgroup.com/fmha

or by request to Debtor’s counsel.

          3.     Objections to the proposed form of Bid Procedures and the proposed form of Sale

Hearing Notice, shall be filed electronically at www.insb.uscourts.gov, or delivered, in writing, to the

Clerk of the Bankruptcy Court, 46 E. Ohio Street, Room 116, Indianapolis, IN 46204, and served

upon Debtor’s counsel Wendy D. Brewer, Fultz Maddox Dickens PLC, 333 N. Alabama Street, Ste.

350, Indianapolis, IN 46204, wbrewer@fmdlegal.com and Laura M. Brymer, Fultz Maddox Dickens

PLC, 101 S. Fifth Street, Ste. 2700, Louisville, KY 40202, lbrymer@fmdlegal.com, so as to be received

by not later than March 19, 2019.

          4.     In accordance with Rule 2002, within one (1) business day following entry of this

Order, the Debtor shall serve a copy of this Order upon: (a) the Office of the United States Trustee;

(b) all creditors; (c) all counterparties to executory contracts and leases; and (d) all intervenors of

record.

                                                 ###


                                                   2
